DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-9) in the reply filed on 01/11/2021 is acknowledged.  The traversal is on the ground(s) that (i) the European Examiner in the PCT application did not require a lack of unity or an election between the original claims (claims 1-11) and (ii) a search and examination of the entire application would not place a serious burden on the Examiner. This is not found persuasive because of following reasons.
Regarding (i), although the International Search Authority did not raise lack of unity of invention in International Search Report, this does not mean that the USPTO is precluded from independently revisiting the inquiry regarding lack of unity or that the USPTO must defer to the International Searching Authority. Further, it is noted that MPEP 1850 II states that lack of unity of invention may be directly evident "a priori," that is, before considering the claims in relation to any prior art, or may only become apparent "a posteriori," that is, after taking the prior art into consideration. As set forth in paragraph 5 of the previous Office Action mailed 11/12/2020, the Examiner has shown that the present invention does not make a contribution over the prior art, i.e. has shown there is a lack of unity "a posteriori" and therefore, the restriction requirement is proper.
Regarding (ii), the instant application is a national stage entry filed under 35 U.S.C. 371 and is therefore not subject to US restriction practice but rather subject to lack of unity practice, see MPEP 1893.03(d). It is noted that undue search burden is not a criterion in lack of unity analysis. The test is whether or not special technical features can be established. It is noted that inventions listed as Groups I, II and III do not relate to a single general inventive concept under .
The requirement is still deemed proper and is therefore made FINAL.
Claims 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/11/2021.

Information Disclosure Statement
Information Disclosure Statements (IDS) submitted on 12/13/2019, 01/13/2020 and 03/04/2020 are considered and signed IDS forms are attached.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The Abstract exceeds 150 words limit.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “0.01%; to 5%” which should be “0.01% to 5%.  Appropriate correction is required.
Claims 2-9 are objected to because of the following informalities:  Claims 2-9 recite “The film” which should be “The biodegradable three-layer polyester film”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  Claim 5 recite “the entire film thickness” which should be “the entire film thickness of the biodegradable three-layer polyester film”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the aliphatic-aromatic polyester" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “(190ºC, 5 kg weight)”. In light of parentheses, it is not clear if the limitations in parentheses are required or optional.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hackfort et al. (WO 2016/079244 A1). It is noted that when utilizing Hackfort et al., the disclosures of the reference are based on US 2018/0345637 A1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Hackfort et al. are found in US ‘637.

Regarding claims 1-3, Hackfort et al. disclose a biodegradable three-layer film comprising covering layers B and C and middle layer A (see Title, Abstract and paragraphs 0047-0049). The covering layers B and C comprise 5 to 70 wt% of aliphatic aromatic polyester such as polybutylene sebacate co-terephthalate (Ai) and additives (Aii) (see paragraphs 0031, 0032, 0035 and 0072). The covering layers can comprise 0.1 to 10 wt% of polymer which reads on fillers (see paragraph 0072). The middle layer A comprises polybutylene sebacate co-terephthalate (Bai) or polyvinyl alcohol and thermoplastic starch (Baii) (see paragraph 0050). The middle layer A can comprise 20 to 100 wt% of starch (see paragraph 0063). The middle layer comprise 40 to 100 wt% of polyvinyl alcohol (see paragraph 0065). Although Hackfort et al. do not disclose amount of polybutylene sebacate co-terephthalate in middle layer, given the interchangeability of polyvinyl alcohol and polybutylene sebacate co-terephthalate in middle layer disclosed by Hackfort et al., it would have been obvious to one of ordinary skill in the art to use 40 to 100 wt% of polybutylene sebacate co-terephthalate in middle layer, and thereby arrive at the claimed invention. Given that the covering layers and the middle layer are made of aliphatic aromatic polyester, the biodegradable three-layer film is biodegradable three-layer polyester film. The biodegradable three-layer polyester film has a total thickness of from 10 m to 80 m (see paragraph 0082).
In light of the overlap between the claimed biodegradable three-layer polyester film and that disclosed by Hackfort et al., it would have been obvious to one of ordinary skill in the art to 

Regarding claim 4, Hackfort et al. disclose the biodegradable three-layer polyester film comprising covering layers and middle layer identical to that presently claimed. Therefore, it is obvious or inherent that the biodegradable three-layer polyester film has presently claimed property.

Regarding claim 5, Hackfort et al. disclose the covering layers together make up 10 to 70% of total thickness of the biodegradable three-layer polyester film and the middle layer makes up 30 to 90% of total thickness of the biodegradable three-layer polyester film (see paragraphs 0083 and 0084). Accordingly, each covering layer make up 5 to 35% of total thickness of the biodegradable three-layer polyester film.

Regarding claims 7-9, Hackfort et al. disclose the biodegradable three-layer polyester film comprising covering layers and middle layer identical to that presently claimed. Therefore, it is obvious or inherent that the biodegradable three-layer polyester film has presently claimed properties.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hackfort et al. (WO 2016/079244 A1) as applied to claim 1 above, further in view of Khemani et al. (WO 02/16468 A1 cited in IDS).

Regarding claim 6, Hackfort et al. disclose the biodegradable three-layer polyester film as set forth above. Further, Hackfort et al. disclose covering layers can comprise a mixture of polybutylene sebacate co-terephthalate and polylactic acid (see paragraph 0031).
Hackfort et al. do not disclose covering layers comprising presently claimed amounts of polylactic acid.
Khemani et al. disclose a biodegradable polymer blend comprising “hard” polymer and soft polymer” (see Abstract). The “hard” or “stiff” polymer can be polylactic acid (see page 11, lines 23-24). The soft polymer can be aliphatic-aromatic copolyesters (see page 13, lines 12-13). The stiff polymer is present in amount of about 20 to 99 wt% of the biodegradable polymer blend (see page 24, lines 16-18). The biodegradable polymer blend yield sheets and films having improved physical properties such as flexibility and elongation (see page 1, lines 8-11). The laminate films have good water vapor barrier properties (see Abstract).
In light of motivation for using biodegradable polymer blend comprising 20 to 99 wt% of polylactic acid and aliphatic-aromatic copolyester disclosed by Khemani et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use 20 to 99 wt% of polylactic acid blended with polybutylene sebacate co-terephthalate (i.e. aliphatic aromatic polyester) in covering layers of Hackfort et al. in order to improve physical properties such as flexibility and elongation as well as to obtain good water vapor barrier properties, and thereby arrive at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384.  The examiner can normally be reached on M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787      

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787